         Case 1:16-cv-00836-JPO Document 19 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                     Plaintiff,
                                                               16-CV-836 (JPO)
                    -v-
                                                                   ORDER
 GLENWOOD MANAGEMENT
 CORPORATION, et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       On June 11, 2020, Attorney Joanna C. Hendon filed a motion to withdraw as counsel for

Defendants Glenwood Management Corporation and Liberty Street Realty LLC because she is

no longer employed by Spears & Imes LLP. (Dkt. No. 18.)

       Accordingly, the motion to withdraw is GRANTED. The Clerk of Court is directed to

terminate Attorney Joanna C. Hendon as counsel for Defendants Glenwood Management

Corporation and Liberty Street Realty LLC.

       SO ORDERED.

Dated: June 11, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
